



Exhibit 10.1


EXECUTION VERSION


Amendment No. 4 to Credit Agreement
AMENDMENT NO. 4 TO CREDIT AGREEMENT, dated as of March 6, 2018 (this
“Amendment”), to the Amended and Restated Credit Agreement dated as of February
14, 2017 (as amended by Amendment No. 1 to Credit Agreement dated as of March
31, 2017, Amendment No. 2 to Credit Agreement dated as of June 2, 2017 Amendment
No. 3 to Credit Agreement dated as of February 5, 2018, and as otherwise
amended, supplemented and modified from time to time, the “Credit Agreement”)
among NGL Energy Partners LP, a Delaware limited partnership (“Parent”), NGL
Energy Operating LLC, a Delaware limited liability company (“Borrowers’ Agent”),
each subsidiary of the Parent identified as a “Borrower” under the Credit
Agreement (together with the Borrowers’ Agent, each, a “Borrower” and
collectively, the “Borrowers”), each subsidiary of Parent identified as a
“Guarantor” under the Credit Agreement (together with the Parent, each, a
“Guarantor” and collectively, the “Guarantors”) Deutsche Bank AG, New York
Branch, as technical agent (in such capacity, together with its successors in
such capacity, the “Technical Agent”) and Deutsche Bank Trust Company Americas
(“DBTCA”), as administrative agent for the Secured Parties (in such capacity,
together with its successors in such capacity, the “Administrative Agent”) and
as collateral agent for the Secured Parties (as defined below) (in such
capacity, together with its successors in such capacity, the “Collateral Agent”)
and each financial institution identified as a “Lender” or an “Issuing Bank”
under the Credit Agreement (each, a “Lender” and together with the Technical
Agent, the Administrative Agent and the Collateral Agent, the “Secured
Parties”).
RECITALS
WHEREAS, the Borrowers have requested certain amendments to the Credit
Agreement; and
WHEREAS, the Lenders have agreed to amend the Credit Agreement solely upon the
terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:
1.Defined Terms. Unless otherwise noted herein, terms defined in the Credit
Agreement and used herein shall have the respective meanings given to them in
the Credit Agreement.


2.Amendment to Section 1.1 (Certain Defined Terms) of the Credit Agreement.
Section 1.1 of the Credit Agreement is hereby amended by adding the following
new defined terms in their respective alphabetical order therein:


““Initial Sawtooth Disposition” has the meaning assigned to such term in clause
(i) of the definition of “Sawtooth Disposition.”
““Sawtooth” means Sawtooth NGL Caverns, LLC, a Delaware limited liability
company.”
““Sawtooth Disposition” means (i) the sale of approximately 32.43% of the issued
and outstanding Equity Interests of Sawtooth, to Magnum Liquids, LLC, a Delaware
limited liability company, and certain affiliates of Magnum Liquids, LLC for
cash consideration of approximately $45,000,000 together with certain other
contributed consideration (the “Initial Sawtooth Disposition”) and (ii) the
subsequent sales of additional remaining outstanding Equity Interests of
Sawtooth through the exercise two separate purchase options, one for
approximately 21.62% of the Equity Interests of Sawtooth and the final one for
the remaining roughly 45.95% of the Equity Interests of Sawtooth for additional
consideration of approximately $175,000,000.”





--------------------------------------------------------------------------------





““Sawtooth Entities” means Sawtooth and NGL Supply Terminal Solution Mining,
LLC, a Delaware limited liability company.”
3.Representations and Warranties; No Default. To induce the Lenders to enter
into this Amendment, each Credit Party that is a party hereto (by delivery of
its respective counterpart to this Amendment) hereby (i) represents and warrants
to the Administrative Agent and the Lenders that after giving effect to this
Amendment, its representations and warranties contained in the Credit Agreement
and other Loan Documents are true and correct in all material respects on and as
of the date hereof with the same effect as though made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
were true and correct in all material respects as of such earlier date);
(ii) represents and warrants to the Administrative Agent and the Lenders that it
(x) has the requisite power and authority to make, deliver and perform this
Amendment; (y) has taken all necessary corporate, limited liability company,
limited partnership or other action to authorize its execution, delivery and
performance of this Amendment, and (z) has duly executed and delivered this
Amendment and (iii) certifies that no Default or Event of Default has occurred
and is continuing under the Credit Agreement (after giving effect to this
Amendment) or will result from the making of this Amendment.


4.Effectiveness of Amendments. This Amendment shall become effective upon the
first date on which each of the following conditions has been satisfied:


(a)Amendment Documents. The Administrative Agent shall have received this
Amendment, duly executed and delivered by each of the Credit Parties, and by
Lenders constituting the Required Lenders.
 
(b)Proceedings and Documents. All corporate and other proceedings pertaining
directly to this Amendment and all documents, instruments directly incident to
this Amendment shall be satisfactory to the required Lenders and their
respective counsel and the Technical Agent shall have received all such
counterpart originals or certified or other copies of such documents as the
Technical Agent may reasonably request.


5.Sawtooth Entity Releases; Net Proceeds Application; Contribution to
Consolidated EBITDA. By executing this Amendment, each Lender party hereto
consents, subject to the consummation of the Initial Sawtooth Disposition, to
the release of (and authorizes the Collateral Agent to release) each Sawtooth
Entity (i) as a Guarantor under its Guaranty, (ii) as a “Grantor” under the
Security Agreement, (iii) as a direct or indirect “Subsidiary” of any Credit
Party under any Loan Document, and (iv) with respect to any other obligations
under the Loan Documents. The Credit Parties hereby agree to use the Net
Proceeds of each Sawtooth Disposition to pay down existing Indebtedness no later
than five (5) Business Days after the consummation of such Sawtooth Disposition.
For the avoidance of doubt, on and after the Initial Sawtooth Disposition, the
determination of “Consolidated EBITDA” for a given period shall not include the
value of any Sawtooth Entity, except that cash distributions from a Sawtooth
Entity received by a Credit Party during such period may be included in the
determination of “Consolidated EBITDA” for such period.


6.Limited Effect. Except as expressly provided hereby, all of the terms and
provisions of the Credit Agreement and the other Loan Documents are and shall
remain in full force and effect. The amendments contained herein shall not be
construed as a waiver or amendment of any other provision of the Credit
Agreement or the other Loan Documents or for any purpose, except as expressly
set forth herein, or a consent to any further or future action on the part of
any Credit Party that would require the waiver or consent of the Lenders. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.


7.GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
SUBSTANTIVE LAW OF THE STATE OF NEW YORK.


8.Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same agreement, and any
of the parties hereto may execute this Amendment by signing any such
counterpart. Delivery of an executed counterpart hereof by facsimile or email
transmission shall be effective as delivery of a manually executed counterpart
hereof.





--------------------------------------------------------------------------------





9.Headings. Section or other headings contained in this Amendment are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Amendment.


10.Guarantor Acknowledgement. Each Guarantor party hereto hereby (i) consents to
the modifications to the Credit Agreement contemplated by this Amendment and
(ii) acknowledges and agrees that its guaranty pursuant to Section 10.18 of the
Credit Agreement is, and shall remain, in full force and effect after giving
effect to the Amendment; provided that, for the avoidance of doubt, each
Sawtooth Entity, shall cease to be a Guarantor on and after the consummation of
the Initial Sawtooth Disposition as provided in this Amendment.


11.Lender Acknowledgement. Each undersigned Lender, by its signature hereto,
hereby authorizes and directs DBTCA in its capacity as Administrative Agent and
as Collateral Agent to execute this Amendment and to release the Sawtooth
Entities from their respective obligations under the Loan Documents consistent
with this Amendment.
[Signature Pages Follow]




















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


BORROWERS’ AGENT AND BORROWER:


NGL ENERGY OPERATING LLC,
a Delaware limited liability company






By: /s/ Robert W. Karlovich III             
Name: Robert W. Karlovich III    
Title: Chief Financial Officer and Executive Vice President




PARENT:


NGL ENERGY PARTNERS LP,
a Delaware limited partnership




By: /s/ Robert W. Karlovich III                 
Name: Robert W. Karlovich III     
Title: Chief Financial Officer and Executive Vice President




































































Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------





GUARANTORS:
ANTICLINE DISPOSAL, LLC
CENTENNIAL ENERGY, LLC
CENTENNIAL GAS LIQUIDS ULC
CHOYA OPERATING, LLC
GRAND MESA PIPELINE, LLC
HICKSGAS, LLC
HIGH SIERRA ENERGY, LP
NGL CRUDE CUSHING, LLC
NGL CRUDE LOGISTICS, LLC
NGL CRUDE PIPELINES, LLC
NGL CRUDE TERMINALS, LLC
NGL CRUDE TRANSPORTATION, LLC
NGL ENERGY EQUIPMENT, LLC
NGL ENERGY FINANCE CORP.
NGL ENERGY HOLDINGS II, LLC
NGL ENERGY LOGISTICS, LLC
NGL ENERGY OPERATING LLC
NGL ENERGY PARTNERS LP
NGL LIQUIDS, LLC
NGL-MA, LLC
NGL-MA REAL ESTATE, LLC
NGL MARINE, LLC
NGL MILAN INVESTMENTS, LLC
NGL-NE REAL ESTATE, LLC
NGL PROPANE, LLC
NGL SUPPLY TERMINAL COMPANY, LLCNGL SUPPLY TERMINAL SOLUTION MINING, LLC
NGL SUPPLY WHOLESALE, LLC
NGL WATER SOLUTIONS, LLC
NGL WATER SOLUTIONS BAKKEN, LLC
NGL WATER SOLUTIONS DJ, LLC
NGL WATER SOLUTIONS EAGLE FORD, LLC
NGL WATER SOLUTIONS PERMIAN, LLC
OPR, LLC
OSTERMAN PROPANE, LLC
SAWTOOTH NGL CAVERNS, LLC
TRANSMONTAIGNE LLC
TRANSMONTAIGNE PRODUCT SERVICES LLC
TRANSMONTAIGNE SERVICES LLC






By: /s/ Robert W. Karlovich III            
Name: Robert W. Karlovich III     
Title: Chief Financial Officer and Executive Vice President













Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------







SECURED PARTIES:


DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent and as Collateral Agent




By: /s/ Chris Chapman                    
Name: Chris Chapman    
Title: Director




By: /s/ Shai Bandner                    
Name: Shai Bandner        
Title: Director    




DEUTSCHE BANK AG, NEW YORK BRANCH,
as a Lender, as Swingline Lender, as an Issuing Bank and as
Technical Agent


By: /s/ Chris Chapman                
Name: Chris Chapman    
Title: Director




By: /s/ Shai Bandner                    
Name: Shai Bandner        
Title: Director    





















































Signature Page to Amendment No. 4 to Credit Agreement









--------------------------------------------------------------------------------









ROYAL BANK OF CANADA,
as a Lender


By: /s/ Jason S. York                
Name: Jason S. York        
Title: Authorized Signatory    






BNP PARIBAS,
as a Lender and Issuing Bank


By: /s/ Delphine Gaudiot                    
Name: Delphine Gaudiot        
Title: Director    


By: /s/ Redi Meshi                    
Name: Redi Meshi         
Title: Vice President    




PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Stephen Monto                    
Name: Stephen Monto        
Title: SVP    




BARCLAYS BANK PLC,
as a Lender


By: /s/ Nicholas Guzzardo                    
Name: Nicholas Guzzardo        
Title: Assistant Vice President




























Signature Page to Amendment No. 4 to Credit Agreement







--------------------------------------------------------------------------------





ABN AMRO CAPITAL USA LLC,
as a Lender


By: /s/ Darrell Holley                    
Name: Darrell Holley        
Title: Managing Director


By: /s/ Anna C. Ferreira                    
Name: Anna C. Ferreira        
Title: Vice-President
    


TORONTO DOMINION BANK, NEW YORK BRANCH,
as a Lender


By: /s/ Annie Dorval                    
Name: Annie Dorval        
Title: Authorized Signatory
    


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Jacob L. Osterman                    
Name: Jacob L. Osterman    
Title: Director
    


MIZUHO BANK, LTD.,
as a Lender


By: /s/ Leon Mo                    
Name: Leon Mo        
Title: Authorized Signatory
    




































Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------





UBS AG, STAMFORD BRANCH,
as a Lender


By: /s/ Houssem Daly                    
Name: Houssem Daly        
Title: Associate Director
    
By: /s/ Darlene Arias                    
Name: Darlene Arias        
Title: Director




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender


By: /s/ Nupur Kumar                    
Name: Nupur Kumar        
Title: Authorized Signatory
    
By: /s/ ChristopherZybrick                    
Name: Christopher Zybrick        
Title: Authorized Signatory
    


GOLDMAN SACHS BANK USA,
as a Lender


By: /s/ Chris Lam                    
Name: Chris Lam        
Title: Authorized Signatory




MACQUARIE BANK LIMITED,
as a Lender
By: /s/ Andrew Herring                    
Name: Andrew Herring        
Title: Division Director


By: /s/ Paul Weston                    
Name: Paul Weston        
Title: Associate Director
    














Signature Page to Amendment No. 4 to Credit Agreement





--------------------------------------------------------------------------------





RAYMOND JAMES BANK, N.A.,
as a Lender
By: /s/ Scott G. Axelrod                    
Name: Scott G. Axelrod        
Title: Senior Vice President
    




CITIZENS BANK, N.A.,
as a Lender


By: /s/ Scott Donaldson                    
Name: Scott Donaldson        
Title: Senior Vice President
    
















































































Signature Page to Amendment No. 4 to Credit Agreement



